Ruffin, Presiding Judge.
In Stewart v. Walters,1 the Supreme Court reversed our opinion in Walters v. Stewart,2 in which we held that the trial court erred in granting summary judgment to Stewart. Accordingly, we vacate our earlier opinion and adopt the opinion of the Supreme Court as our own.

Judgment reversed.


Smith, C. J., and Miller, J., concur.

*416Decided November 12, 2004.
G. E. Adams, Edwin S. Varner, Jr., for appellant.
Eric T. Johnson, for appellee.

 278 Ga. 374 (602 SE2d 642) (2004).


 263 Ga. App. 475 (588 SE2d 248) (2003).